
	

114 HR 3286 : HIRE Vets Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 3286
		IN THE SENATE OF THE UNITED STATES
		November 30, 2016ReceivedAN ACT
		To encourage effective, voluntary private sector investments to recruit, employ, and retain men and
			 women who have served in the United States military with annual
			 presidential awards to private sector employers recognizing such efforts,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Honoring Investments in Recruiting and Employing American Military Veterans Act of 2016 or the HIRE Vets Act. 2.HIRE Vets Medallion program (a)Program EstablishedNot later than 1 year after the date of enactment of this Act, the Secretary of Labor shall establish, by rule, a HIRE Vets Medallion Program to solicit voluntary information from employers for purposes of recognizing, by means of an award to be designated a HIRE Vets Medallion, verified efforts by such employers—
 (1)to recruit, employ, and retain veterans; and (2)to provide community and charitable services supporting the veteran community.
 (b)Application ProcessBeginning in the calendar year following the calendar year in which the Secretary establishes the program—
 (1)the Secretary shall annually— (A)solicit and accept voluntary applications from employers in order to consider whether those employers should receive a HIRE Vets Medallion;
 (B)review applications received in each calendar year; and (C)provide to the President a list of recipients; and
 (2)the President shall annually— (A)notify such recipients of their awards; and
 (B)at a time to coincide with the annual commemoration of Veterans Day— (i)announce the names of such recipients;
 (ii)recognize such recipients through publication in the Federal Register; and (iii)issue to each such recipient—
 (I)a HIRE Vets Medallion of the level determined under section 3; and (II)a certificate stating that such employer is entitled to display such HIRE Vets Medallion during the following calendar year, to be designated a HIRE Vets Medallion Certificate.
							(c)Timing
 (1)Solicitation periodThe Secretary shall solicit applications not later than January 31st of each calendar year for the medallions to be awarded in November of that calendar year.
 (2)End of acceptance periodThe Secretary shall stop accepting applications not earlier than April 30th of each calendar year for the medallions to be awarded in November of that calendar year.
 (3)Review periodThe Secretary shall finish reviewing applications not later than August 31st of each calendar year for the medallions to be awarded in November of that calendar year.
 (4)Recommendations to PresidentThe Secretary shall provide to the President a list of employers to receive HIRE Vets Medallions not later than September 30th of each calendar year for the medallions to be awarded in November of that calendar year.
 (5)Notice to recipientsThe President shall notify employers who will receive HIRE Vets Medallions not later than October 11th of each calendar year for the medallions to be awarded in November of that calendar year.
				3.Selection of recipients
			(a)Application review process
 (1)In generalThe Secretary shall review all applications received in a calendar year to determine whether an employer should receive a HIRE Vets Medallion, and, if so, of what level.
 (2)Application contentsThe Secretary shall require that all applications provide information on the programs and other efforts of applicant employers during the calendar year prior to that in which the medallion is to be awarded, including the categories and activities governing the level of award for which the applicant is eligible under subsection (b).
 (3)VerificationIn reviewing applications, the Secretary shall verify all information provided in the applications, to the extent that such information is relevant in determining whether or not an applicant should receive a HIRE Vets Medallion or in determining the appropriate level of HIRE Vets Medallion for that employer to receive.
				(b)Awards
				(1)Large employers
 (A)In generalThe Secretary shall establish two levels of HIRE Vets Medallions to be awarded to employers employing 500 or more employees, to be designated the Gold HIRE Vets Medallion and the Platinum HIRE Vets Medallion.
 (B)Gold HIRE Vets MedallionNo employer shall be eligible to receive a Gold HIRE Vets Medallion in a given calendar year unless—
 (i)veterans constitute not less than 7 percent of all employees hired by such employer during the prior calendar year;
 (ii)such employer has established an employee veteran organization or resource group to assist new veteran employees with integration, including coaching and mentoring; and
 (iii)such employer has established programs to enhance the leadership skills of veteran employees during their employment.
 (C)Platinum HIRE Vets MedallionNo employer shall be eligible to receive a Platinum HIRE Vets Medallion in a given calendar year unless—
 (i)veterans constitute not less than 10 percent of all employees hired by such employer during the prior calendar year;
 (ii)such employer retains through the end of the prior calendar year not less than 85 percent of veteran employees hired during the calendar year before the prior calendar year;
 (iii)such employer employs dedicated human resources professionals to support hiring and retention of veteran employees, including efforts focused on veteran hiring and training;
 (iv)such employer provides each of its employees serving on active duty in the United States National Guard or Reserve with compensation sufficient, in combination with the employee’s active duty pay, to achieve a combined level of income commensurate with the employee’s salary prior to undertaking active duty; and
 (v)such employer has established a tuition assistance program to support veteran employees’ attendance in postsecondary education during the term of their employment.
 (D)Exemption for smaller employersAn employer shall be deemed to meet the requirements of subparagraph (C)(iv) if such employer— (i)employs 5,000 or fewer employees; and
 (ii)employs at least one human resources professional whose regular work duties include those described under subparagraph (C)(iii).
 (E)Additional criteriaThe Secretary may provide, by rule, additional criteria with which to determine qualifications for receipt of each level of HIRE Vets Medallion.
 (2)Small- and medium-sized employersThe Secretary shall establish similar awards in order to recognize achievements in supporting veterans by—
 (A)employers with 50 or fewer employees; and (B)employers with more than 50 but fewer than 500 employees.
 (c)Design by SecretaryThe Secretary shall establish the shape, form, and metallic content of each HIRE Vets Medallion. 4.Display of award (a)In generalThe recipient of a HIRE Vets Medallion may—
 (1)publicly display such medallion through the end of the calendar year following receipt of such medallion; and
 (2)publicly display the HIRE Vets Medallion Certificate issued in conjunction with such medallion. (b)Unlawful display prohibitedIt is unlawful for any employer to publicly display a HIRE Vets Medallion, in connection with, or as a part of, any advertisement, solicitation, business activity, or product—
 (1)for the purpose of conveying, or in a manner reasonably calculated to convey, a false impression that the employer received the medallion through the HIRE Vets Medallion Program, if such employer did not receive such medallion through the HIRE Vets Medallion Program; or
 (2)for the purpose of conveying, or in a manner reasonably calculated to convey, a false impression that the employer received the medallion through the HIRE Vets Medallion Program during the preceding calendar year if it is after the end of the calendar year following the calendar year in which such medallion was issued to such employer through the HIRE Vets Medallion Program.
				5.Application fee and funding
 (a)Fund establishedThere is established in the Treasury of the United States a fund to be designated the HIRE Vets Medallion Award Fund. (b)Fee authorizedThe Secretary may assess a reasonable fee on employers that apply for receipt of a HIRE Vets Medallion and the Secretary shall deposit such fees into the HIRE Vets Medallion Award Fund. The Secretary shall establish the amount of the fee such that the amounts collected as fees and deposited into the Fund are sufficient to cover the costs associated with carrying out this Act.
 (c)Use of fundsAmounts in the HIRE Vets Medallion Award Fund shall be available, subject to appropriation, to the Secretary to carry out the HIRE Vets Medallion Program.
			6.Report to Congress
 (a)ReportsBeginning not later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress annual reports on—
 (1)the fees collected from applicants for HIRE Vets Medallions in the prior year and any changes in fees to be proposed in the present year;
 (2)the cost of administering the HIRE Vets Medallion Program in the prior year; (3)the number of applications for HIRE Vets Medallions received in the prior year; and
 (4)the HIRE Vets Medallions awarded in the prior year, including the name of each employer to whom a HIRE Vets Medallion was awarded and the level of medallion awarded to each such employer.
 (b)CommitteesThe Secretary shall provide the reports required under subsection (a) to the Chairman and Ranking Member of—
 (1)the Committees on Education and the Workforce and Veterans’ Affairs of the House of Representatives; and
 (2)the Committees on Health, Education, Labor, and Pensions and Veterans’ Affairs of the Senate. 7.DefinitionsIn this Act:
 (a)EmployerThe term employer has the meaning given such term under section 4303 of title 38, United States Code, except that such term does not include—
 (1)the Federal Government; (2)any State, as defined in such section; or
 (3)any foreign state. (b)SecretaryThe term Secretary means the Secretary of Labor.
 (c)VeteranThe term veteran has the meaning given such term under section 101 of title 38, United States Code.  Passed the House of Representatives November 29, 2016.Karen L. Haas,Clerk 